—In a matrimonial action in which the parties were divorced by judgment dated July 7, 1997, the defendant mother appeals from an order of the Supreme Court, Richmond County (Maltese, J.), dated September 10, 1997, which, after a hearing, granted temporary custody to the father.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Richmond County, for an immediate trial to be commenced on July 27, 1998, on the issue of permanent custody.
Based upon the recommendation of the Law Guardian and the psychologist, who had experience with the special needs of children with learning disabilities, the Supreme Court’s finding that the best interests of the child would be served by the father having temporary custody has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Cotoia v Cotoia, 232 AD2d 411; Matter of Canazon v Canazon, 215 AD2d 652).
Nothing contained in this decision is intended to have any effect on the issue of permanent custody. A specific trial date has been set so that a determination can be made before the start of the new school year. Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.